Order entered September 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00284-CR

                 DALLAS LEO-SHANE TURPEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-82346-2021

                                     ORDER

      The record shows that appellant is appealing his conviction for continuous

sexual abuse of a child. We have reviewed appellant’s brief and note that while it

properly identifies the victim of the offense as “the complainant,” on pages 3, 9,

and 10, the brief identifies by name victims of extraneous offenses who were

minor children at the time of the extraneous offenses.

      This Court does not allow a party to file a brief that discloses the names of

victims or witnesses who were children at the time of the offenses, or the names of
any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”), id.

9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within FOURTEEN DAYS of the date of this

order, an amended brief that identifies all individuals who were children at the time

of this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record or giving a statement

of the case.

                                              /s/   LANA MYERS
                                                    JUSTICE